Appellate Case: 21-3207     Document: 010110711352       Date Filed: 07/15/2022       Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 15, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  IKEM HARLAND,

        Plaintiff - Appellant,

  v.                                                          No. 21-3207
                                                  (D.C. No. 2:21-CV-02060-EFM-JPO)
  KANSAS CITY, KANSAS POLICE                                    (D. Kan.)
  DEPARTMENT,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Plaintiff-Appellant Ikem Harland filed suit in the District of Kansas against the

 Kansas City, Kansas Police Department (“the Police Department”), alleging false

 arrest and abuse while he was incarcerated. Harland struggled to comply with the

 district court’s orders to file an amended complaint and provide sufficient

 information to issue summonses. Ultimately, the Police Department moved to

 dismiss the suit for failure to state a claim upon which relief can be granted, as


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument.
Appellate Case: 21-3207     Document: 010110711352        Date Filed: 07/15/2022   Page: 2



 required by Fed. R. Civ. P. 12(b)(6). The district court granted the motion. Harland

 now appeals the district court’s grant of the Police Department’s motion to dismiss.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                             I.

       On February 3, 2021, Harland filed suit pro se against the Police Department

 asserting that he was “[a]rrested on false charges and spent 7 month[s] in jail getting

 abused.” R. at 9. Harland also requested appointment of counsel.

       The court denied the motion for appointment of counsel and ordered Harland

 to show “why this case should not be dismissed for lack of subject-matter

 jurisdiction.” Id. at 13. In the order, the court noted that “[Harland] hasn’t offered

 any basis for federal-court jurisdiction” and failed to state

       when [he] was arrested, by which officer(s) he was arrested, for what he
       was supposedly arrested, what facts support [his] contention that he was
       arrested on false charges, what the status or outcome of those charges
       might be, or how, when, and by whom [he] allegedly was abused in jail
       after he was arrested.

 Id. at 17–18.

       To show cause, Harland filed a response with additional facts regarding his

 May 2, 2019, arrest and complaints of abuse during imprisonment. Harland provided

 the date of his arrest but failed to include dates accompanying his allegations and

 failed to associate causes of action with these allegations. The court found these

 facts sufficient to demonstrate Harland “may be stating a claim of civil rights

 violations” under 42 U.S.C. § 1983 and did not dismiss his case. Id. at 22. The court



                                             2
Appellate Case: 21-3207    Document: 010110711352        Date Filed: 07/15/2022      Page: 3



 then requested that Harland file a notice naming his defendants, and the specific

 causes of action against them.

       In response, Harland sent the court a list of police officers’ names designated

 as defendants, alleging that they “made [a] fake video and sign[ed] the witness

 statement.” Id. at 25. Harland also included a list of correctional officers’ names

 designated as defendants, alleging that they had abused him by “feeding [him] a sack

 lunch three times a day for a month and a half”; causing “[b]odily harm”; “using

 psychological warfare tactics”; and “put[ting] a false charge of a stabbing self-

 defense,” which placed Harland in isolation. Id. The court then directed Harland to

 file an amended complaint that listed each defendant in the complaint’s caption,

 pursuant to Fed. R. Civ. P. 15, and requested that Harland set forth what each named

 defendant did that Harland contends gives rise to his claims.

       Harland failed to file an amended complaint and instead sent the court a

 “response” stating that he had subpoenaed a correctional officer but not yet received

 an answer. Harland did not identify the correctional officer he allegedly subpoenaed.

 The court extended Harland’s deadline to file the amended complaint to April 2,

 2021, and requested that he designate any unidentified defendant as “John Doe” or

 “Jane Doe” in the complaint’s caption, along with the unidentified defendants’

 conduct that led to his claims. Id. at 29–30.

       Harland filed an amended complaint, in which he listed thirteen paragraphs of

 allegations against several John and Jane Does. The court then ordered Harland to

 provide addresses for all defendants by April 20, 2021, in order to prepare the

                                            3
Appellate Case: 21-3207      Document: 010110711352      Date Filed: 07/15/2022     Page: 4



 appropriate summonses, but Harland failed to respond with addresses for the John

 and Jane Doe defendants by that date. As a result, the court did not add the

 unidentified defendants as parties to the case and retained the Police Department as

 the only defendant.

       In response to Harland’s complaint, the Police Department filed a motion to

 dismiss, arguing that, pursuant to Rule 12(b), (1) the district court lacked subject

 matter jurisdiction; (2) Harland failed to state a claim upon which relief could be

 granted; (3) Harland provided insufficient process; and (4) Harland provided

 insufficient service of process. Harland responded to the motion by renewing his

 allegations from previous filings and again included the list of individuals he

 designated as defendants.

       The court granted the Police Department’s motion and dismissed Harland’s

 claims under Rule 12(b)(6) because his “pleadings [did] not assert the circumstances

 surrounding the false charges or provide any factual basis tying the Police

 Department or its employees to the misconduct,” and he failed to “provide any detail

 regarding the dates or circumstances” of the alleged “tortious conduct by various

 John and Jane Does.” Id. at 51.

       Harland timely appealed the order granting the Police Department’s motion to

 dismiss.

                                            II.

       We review de novo a district court’s grant of a motion to dismiss for failure to

 state a claim under Rule 12(b)(6). Albers v. Bd. Of Cty. Comm’rs of Jefferson Cty.,

                                             4
Appellate Case: 21-3207    Document: 010110711352         Date Filed: 07/15/2022     Page: 5



 Colo., 771 F.3d 697, 700 (10th Cir. 2014). At the motion to dismiss stage, we accept

 the non-movant’s well-pleaded allegations as true and view them in the light most

 favorable to him. Warnick v. Cooley, 895 F.3d 743, 750–51 (10th Cir. 2018).

 Although we construe Harland’s pro se pleadings liberally, “the court cannot take on

 the responsibility of serving as the litigant’s attorney in constructing arguments and

 searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)).

 Pro se litigants must still “follow the same rules of procedure that govern other

 litigants.” Id. (quoting Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).

                                                 III.

       On appeal, Harland contends that the district court erred in dismissing his

 complaint because (1) the Police Department “[made] a fake video of someone in

 [Harland’s] clothing running from the cops”; (2) the discovery “shows [the police]

 blowing out [Harland’s] wheel tire on Minnesota [Street]” and without a back wheel,

 he could not have been “able to make it [to] that house” where he was arrested; and

 (3) the district court misapplied the law and should have taken notice of the “officer

 misconduct” and “filling out a false statement” claims. Aplt. Br. at 3–4. Harland

 also asserts on appeal that he “never got [his] day in court” and the district court’s

 judgment was motivated by “trying to protect their own.” Id. at 4. Harland failed to

 raise any of these arguments in response to the Police Department’s motion to

 dismiss, and therefore they are not preserved for appellate review and are waived.

 See Impact Energy Res., LLC v. Salazar, 693 F.3d 1239, 1246 n.3 (10th Cir. 2012)

                                             5
Appellate Case: 21-3207     Document: 010110711352         Date Filed: 07/15/2022     Page: 6



 (explaining that failure to raise issues in district court at the appropriate time waives

 appellate review). Therefore, we will only review whether Harland successfully

 stated a claim upon which relief can be granted pursuant to Rule 12(b)(6).

        Despite liberally construing Harland’s filings and assuming he intended to

 bring a § 1983 claim and a common law claim for false arrest under Kansas law, we

 find that Harland has failed to state a claim. To survive a Rule 12(b)(6) motion to

 dismiss, Harland’s “complaint must contain enough allegations of fact, taken as true,

 ‘to state a claim to relief that is plausible on its face.’” Khalik v. United Air Lines,

 671 F.3d 1188, 1190 (10th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). Harland’s factual allegations “must be enough to raise a right

 to relief above the speculative level” and he must frame the complaint “with enough

 factual matter (taken as true) to suggest” that he is entitled to relief. Twombly, 550

 U.S. at 555–56. He has not succeeded in doing so.

        Harland’s complaint fails to recount the facts surrounding his alleged injury,

 namely the “who, what, and when supporting his claims for relief.” Barnes v. N.M.

 Dep’t of Corr., No. 21-2095, 2022 WL 2189548, at *2 (10th Cir. June 17, 2022)

 (unpublished).1 In the Statement of the Claim section of the district court’s pro se

 civil complaint form, Harland was instructed to “[s]tate what each defendant did that

 violated the right(s) of the plaintiff, including dates and places of such conduct by the

 defendant(s).” R. at 9. In this section, Harland simply wrote that he “was arrested on


        1
         Unpublished cases are not binding precedent, but we consider them for their
 persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                              6
Appellate Case: 21-3207     Document: 010110711352         Date Filed: 07/15/2022      Page: 7



 false charges and spent 7 months in jail getting abused.” Id. (cleaned up). Harland

 failed to provide sufficient facts to tie specific individuals to his allegations that the

 Police Department falsely charged him or that the correctional officers abused him

 while imprisoned, and failed to provide any dates for these allegations.

        In the Relief section, Harland wrote that he wanted “the cops to get in trouble

 and money for [his] pain and suffery [sic].” Id. at 10. He also claimed actual

 damages and punitive damages and was instructed to “state the amounts claimed and

 the reasons you claim you are entitled to recover monetary damages,” but Harland

 simply wrote “1 million dollars” and did not include any reasons he may be entitled

 to recover that amount. Id. Even after multiple attempts by the court to assist

 Harland in filing a sufficient complaint, he failed to set forth his claims.

        Harland also asserts on appeal that the court failed to take notice of his claims

 of “officer misconduct” and “filling out a false statement.” Aplt. Br. at 3–4. But the

 court did take notice of these arguments, and it determined that Harland’s pleadings

 did not “provide any factual basis tying the Police Department or its employees to the

 misconduct in jail” and “do not assert circumstances surrounding the false charges.”

 R. at 51. We agree.




                                              7
Appellate Case: 21-3207    Document: 010110711352        Date Filed: 07/15/2022     Page: 8



                                                IV.

       Because Harland failed to allege facts to state a claim for relief that is

 plausible on its face, his complaint must be dismissed. Accordingly, we AFFIRM.



                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




                                            8